Exhibit 10.8

 

EMPLOYMENT AGREEMENT

 

 

This Employment Agreement (the “Agreement”) is dated as of February 10, 2014
(the “Effective Date”) by and between Accelerize New Media, Inc., a Delaware
corporation (the “Company”), and Santi Pierini (“Employee”). Company and
Employee may hereinafter be collectively referred to as the Parties and
individually as a Party.

 

1.          Term and Termination. The Company employs Employee, subject to the
terms and conditions of this Agreement until such date as this Agreement shall
terminate as provided herein (the “Term”). Employee’s employment shall be “at
will,” meaning that notwithstanding anything to the contrary herein, Parties
shall have the right to terminate Employee’s employment under this Agreement at
any time without cause by giving notice of such termination to the other Party.
Section 7 of this Agreement shall continue in full force and effect during any
period of employment and shall survive the termination of employment.

  

2.               Duties. Employee shall be employed in the position of Executive
Vice President of Marketing. Employee shall (a) perform all duties incident to
such offices, and (b) perform such other tasks, consistent with Employee’s
position with the Company, as may from time to time be assigned to Employee by
his/her supervisor.

 

3.               Compensation. During the Term, Employee shall receive an annual
base salary (the “Annual Base Salary”) of Two Hundred and Fifteen Thousand
Dollars ($215,000.00), which equates to Eight Thousand Nine Hundred and
Fifty-Eight Dollars and Thirty-Three Cents ($8,958.33) per pay period. Employee
is an exempt salary employee, and therefore will not be entitled to any overtime
pay. The Annual Base Salary shall be payable in accordance with the Company’s
payroll practices as in effect from time to time, subject to applicable
withholding and other taxes.

 

4.               Additional Benefits.

 

(a)         Business Expenses. The Company shall reimburse Employee for all
reasonable and necessary business expenses incurred by Employee in connection
with Employee’s employment by the Company.

 

(b)        Vacation Days. Employee will be allowed vacation days as dictated by
the Employee Handbook.

 

(c)         Benefit Plans and Programs. During the Term, the Company shall pay
one hundred percent (100%) of Employee’s health insurance premiums.

 

(d)        Stock Option Plan. Employee shall, to the extent Employee is
otherwise eligible, be entitled to participate in the Company’s stock option
plan (the “Stock Option Plan”); provided that any grant of options shall be
subject to vesting and other terms and conditions as may be determined by the
Board.

 

5.        Death. In the event of Employee’s death this Agreement shall terminate
and Company shall be under no obligation to make any further payments whatsoever
under this Agreement, except that Employee’s executors, administrators, or other
legal representatives shall be entitled to receive (a) any earned but unpaid
Annual Base Salary and (b) unreimbursed business expenses (collectively,
“Payable Amounts”).

 

6.        Termination of Employment.

 

 
 

--------------------------------------------------------------------------------

 

 

(a)        Termination Without Cause. During the Term, this Agreement and
Employee’s employment may be terminated by Company without Cause (as hereinafter
defined) by giving written notice of such termination to Employee. In the event
that the Company terminates Employee’s employment without Cause during the Term,
the Company shall, subject to Employee’s execution and delivery of a general
release in favor of the Company and its affiliates substantially in the form
attached hereto as Exhibit A, and Employee’s compliance with the terms of this
Agreement, pay to Employee a severance payment equal to Fifty percent (50%) of
the Annual Base Salary, payable in accordance with the Company’s normal payroll
practices (or, at the Company's option, in one lump sum payment, payable within
45 days, discounted to present value using a 5% discount rate). Notwithstanding
anything in the foregoing to the contrary, Employee will be entitled to such
payments only if Employee has complied in full with the terms of this Agreement
following Employee’s termination (e.g., Confidentiality, Return of Property
obligations, etc.). In addition, in the event that the Company terminates
Employee’s employment without Cause during the Term Employee shall be entitled
to receive all Payable Amounts (which shall become due and payable on the date
of termination).

 

(b)        Termination with Cause. During the Term, this Agreement and
Employee’s employment may be terminated by the Company for Cause. In such event,
the Company shall have no liability for any further payments to Employee
(including, without limitation, Annual Base Salary or benefits), provided that
Employee shall be entitled to receive all Payable Amounts (which shall become
due and payable on the date of termination). “Cause” shall mean Employee’s:

 

 

(i)

failure or refusal to perform, or any misconduct in the performance of, any
material portion of Employee’s obligations, duties and responsibilities under
this Agreement, which (A) is incapable of cure or (B) has not been cured or
remedied as promptly as is reasonably possible (and in any event within
forty-five (45) days) after written notice from the Company to Employee
specifying in reasonable detail the nature of such failure, refusal or
misconduct;

 

 

(ii)

material breach of this Agreement which (A) is incapable of cure, or (B) has not
been cured or remedied promptly (and in any event within forty-five (45) days)
after written notice from the Company to Employee specifying in reasonable
detail the nature of such breach; or

 

 

(iii)

commission of a felony or of any other crime which materially and adversely
affects the Company or its business or operations.

 

7.          Restrictions. Employee acknowledges that the business in which the
Company is engaged is highly competitive. Employee further acknowledges that
Employee will acquire extensive confidential information and knowledge of the
business of the Company, and will develop relationships with, and/or acquire
knowledge of, customers, clients, employees, sales agents, middlemen and
suppliers of or to the Company and its subsidiaries and affiliates. In light of
the foregoing, Employee agrees as follows:

 

(a)         Confidentiality.

 

(i)   During the time of Employment and thereafter for a period of three (3)
years, Employee agrees to hold in strictest confidence, and not to use, except
for the benefit of the Company and within the scope of Employee’s employment, or
to disclose (except as required by law) to any person or entity, any
Confidential Information of the Company. Employee understands that “Confidential
Information” means (1) any and all information, in whatever form, whether
reduced to writing, maintained on any form of electronic media, or maintained in
mind or memory, received by Employee or generated by Employee on behalf of the
Company relating to the current or prospective business, research and
development activities, products, technology, strategy, organization and/or
finances of the Company, or of third parties (including affiliates, vendors,
suppliers and customers) with which the Company has a business relationship and
(2) any other information, in whatever form, designated by the Company as
confidential, in either case, whether disclosed to, or obtained by, Employee
prior or subsequent to the date of this Agreement. Confidential Information
shall include without limitation customer lists, database information, samples,
demonstration models or materials and other embodiments of products or
prospective products, software and other technology, projections, existing and
proposed projects or experiments, processes and methodologies and trade secrets
and all Developments, as defined below, but excluding (A) information that the
Company deliberately and voluntarily makes publicly available and (B)
information disclosed by Employee to comply with a court, or other lawful
compulsory, order compelling Employee to do so, provided Employee gives the
Company prompt notice of the receipt of such order and disclosure is limited
only to disclosure necessary for such purpose. Employee specifically
acknowledges that: the Confidential Information derives independent economic
value from not being readily known to, or ascertainable by proper means by,
others; that the Company has expended considerable sums and efforts to develop
such Confidential Information; reasonable efforts have been made by the Company
to maintain the secrecy of such information; and that such information is the
sole property of the Company or its affiliates, vendors, suppliers, or customers
and that any retention, use or disclosure of such Confidential Information by
Employee during the time of Employment (except in the course of performing
Employee’s duties under this Agreement) or any time thereafter, shall constitute
a violation of this Agreement and the misappropriation of the trade secrets and
Confidential Information of the Company or its affiliates, vendors, suppliers,
or customers.

 

 
 

--------------------------------------------------------------------------------

 

 

(ii)  Employee recognizes that the Company has received and in the future will
receive Confidential Information of and from other companies subject to a duty
on the Company’s part to maintain the confidentiality of such information and to
use it only for certain limited purposes. Employee agrees to hold all such
confidential or proprietary information in the strictest confidence and not to
disclose it to any person or entity or to use it except as necessary in
performing Employee’s duties under this Agreement and in a manner consistent
with the Company's obligations to such companies.

 

(iii) Employee agrees that all Confidential Information, in any form, shall be
and remain the sole and exclusive property of the Company and that immediately
upon the termination of Employee’s employment, or at any other time that the
Company may request, Employee shall deliver all Confidential Information in
Employee’s control to the Company or, if instructed to do so by the Company,
Employee will delete or destroy all Confidential Information in Employee’s
control.

 

(b)        Assignment of Work Product.

 

(i)   If at any time during the time of Employment or thereafter, Employee has
made or shall make (either alone or with others, and whether before or after the
date of this Agreement), conceive, create, discover, invent or reduce to
practice any invention, design, development, improvement, process, software
program, work of authorship, or technique, in whole or in part, or which results
from any work which Employee may do for or at the request of the Company,
whether or not conceived by Employee while on holiday, on vacation, or off the
premises of the Company, whether or not patentable or registrable under
copyright or similar laws (herein called “Developments”) that (a) relate to the
business of the Company or any of the products or services being developed,
manufactured or sold by the Company, or (b) result directly or indirectly from
tasks assigned to Employee by the Company or (c) result from the use of premises
or property (whether tangible or intangible) owned, leased or contracted for by
the Company, such Developments and all rights and interests therein and all
records relating to such Developments shall be the sole and absolute property of
the Company. Employee shall promptly disclose to the Company each such
Development and Employee shall deliver to the Company all records relating to
each such Development. Employee hereby assigns any rights (including, but not
limited to, any rights under patent law and copyright law or other similar laws)
that Employee may have or acquire in the Developments to the Company, without
further compensation. Where applicable, all Developments which are copyrightable
works shall be works made for hire. To the extent any such work of authorship
may not be deemed to be a work made for hire, Employee agrees to, and does
hereby, irrevocably, perpetually and unconditionally transfer and assign to the
Company all right, title, and interest including copyright in and to such work
without further compensation.

 

 
 

--------------------------------------------------------------------------------

 

  

(ii)  Employee will, during the time of Employment and at all times thereafter,
at the request and cost of the Company, promptly sign all such assignments,
applications and other documents, and take such other actions, as the Company
and its duly authorized agents may reasonably require: (A) to evidence the
Company’s ownership of any Development and to apply for, obtain, register and
vest in the name of the Company, or renew, patents, copyrights, trademarks or
other similar rights for any Development in any country throughout the world and
(B) to initiate or defend any judicial, administrative or other proceedings in
respect of such patents, copyrights, trademarks or other similar rights.

 

(iii) In the event the Company is unable, after reasonable effort, to secure
Employee’s signature for such purposes for any reason whatsoever, Employee
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as Employee’s agents and attorneys-in-fact, to act for and
in Employee’s name, behalf and stead, to execute and file any such assignments,
applications or other documents and to do all other lawfully permitted acts to
further the obtaining and protection of such patents, copyright or trademark
registrations or other rights with the same legal force and effect as if
executed by Employee.

 

(iv) Employee represents and warrants that (A) Employee does not have any
pre-existing inventions that relate to the business of the Company and all
inventions that Employee has made and owns the intellectual property rights to
as of the Effective Date that relate to the business of the Company shall be
considered Developments and are subject to the terms of Section 6(b) and (B) all
Developments that Employee has developed or with respect to which Employee has
been associated while employed by the Company are the sole property of the
Company and that there are no other claims or ownership rights in such property
with respect to any other party.

 

(f)         Return of Property. Upon the termination of the Employee’s
employment or at any other time upon written request by the Company, Employee
shall promptly deliver to the Company all records, files, memoranda, designs,
data, reports, drawings, plans, computer programs, software and other documents
(and all copies or reproductions for such materials in Employee’s possession or
control) belonging to the Company, including, without limitation, all
Developments and/or Confidential Information and anything relating thereto.

 

(g)        For the purposes of this Section 7, “Company” shall mean the Company
and its subsidiaries and controlled affiliates.

 

8.          Conflict of Interest and Moonlighting. Employee shall devote
substantially all of Employee’s business time, labor, skill, and best ability to
the performance of Employee’s duties hereunder in a manner which will faithfully
and diligently further the business and interests of the Company. During the
Term, Employee shall not directly or indirectly pursue any other significant
business activity; provided, however, that Employee may serve on civic or other
charitable boards or committees and manage personal investments, so long as such
activities do not interfere in any material respect with the performance of
Employee’s duties and responsibilities hereunder.

 

 
 

--------------------------------------------------------------------------------

 

  

9.          General.

 

 

 

(a)        Notices. Any notice or any other communication required or permitted
to be given hereunder shall be in writing and shall be sufficiently given (i)
when delivered by personal delivery or by nationally recognized overnight
courier; or (ii) two days after sending by registered mail, postage prepaid,
return receipt requested, to the party entitled thereto at the address stated
below.

 

(A)

To Company:

  2244 W. Coast Highway, Ste. 250   Newport Beach, CA 92663   Attn: Damon Stein
    (B) To Santi Pierini:   Address on the Company Books

 

 

(b)        No Conflict. Employee represents that Employee’s performance of all
of the terms of this Agreement does not and will not conflict with or breach any
agreement Employee has with any other party.

 

(c)        Waivers. Any waiver by the Company of any provision of this Agreement
shall not operate or be construed as a waiver of this Agreement or of any
subsequent breach of such provision or any other provision.

 

(d)        Survival of Terms. Employee’s obligations under Section 6 of this
Agreement shall survive the termination of this Agreement for any reason
whatsoever regardless of the manner of such termination and shall be binding
upon Employee’s heirs, executors, administrators and legal representatives.

 

(e)         Successors and Assigns. This Agreement shall inure to the benefit of
and be enforceable by the Company’s successors or assigns.

 

(f)         Scope of Restrictions. Employee agrees that the unenforceability of
any one clause of this Agreement shall in no way impair the enforceability of
any of the other clauses. If any of the provisions of this Agreement shall for
any reason be held to be excessively broad as to scope, activity, subject or
otherwise, the parties hereto agree that such provisions shall be construed by
the appropriate judicial body by limiting or reducing them, so as to be
enforceable to the maximum extent legally permissible.

 

(g)        Remedies. Employee agrees that any breach or threatened breach of
Section 6 of this Agreement would result in irreparable harm to the Company;
therefore, in addition to its other remedies at law or in equity, the Company
shall be entitled to injunctive or other equitable relief in order to enforce or
prevent any violations of the provisions of Section 6, without the posting of
any bond.

 

(h)        Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to its
conflict of law provisions.

 

 
 

--------------------------------------------------------------------------------

 

 

(i)         Entire Agreement; Amendment. This Agreement constitutes the entire
agreement between the Company and Employee with respect to the subject matter
hereof (except with respect to the Company’s stock options) and supersedes all
prior discussions, promises, negotiations and agreements (whether written or
oral). The parties agree that the Stock Option Plan governs the terms of the
Company’s stock options and if any provisions of this Agreement conflict with
the terms of the Stock Option Plan, the terms of the Stock Option Plan shall
govern. This Agreement may be amended or modified only by a written agreement
executed by the Company and Employee.

 

(j)         Tax Withholding. The Company may withhold from any amounts payable
under this Agreement or otherwise all federal, state, city, or other taxes as
may be required pursuant to any law or governmental regulation or ruling.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed or caused to be executed
this Agreement as of the date first above written.

 

 

 

EMPLOYEE:

 

                                  /s/ Santi Pierini     Santi Pierini          

 

 

 

 

                  ACCELERIZE NEW MEDIA, INC.                     By: /s/ Jeff
McCollum     Name: Jeff McCollum     Title: President  

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

GENERAL RELEASE OF CLAIMS

 

In consideration of _____ ($_____) to be paid to the undersigned by Accelerize
New Media, Inc., I, the undersigned, on behalf of myself and my heirs,
executors, administrators and assigns, hereby release and forever discharge
Accelerize New Media, Inc. (“Accelerize”) and its parents, subsidiaries and
affiliates, and each of their respective shareholders, partners, directors,
officers, employees, agents, counsels, successors and assigns (collectively, the
“Released Parties”), from any and all suits, claims, demands, debts, sums of
money, salary, reimbursement or other compensation, damages, interest,
attorneys’ fees, expenses, actions, causes of action, judgments, accounts,
promises, contracts, agreements, and any and all claims of law or in equity,
whether now known or unknown, which I now have or ever have had against the
Released Parties, or any of them, including, but not limited to, any claims
under Title VII of the Civil Rights Act of 1964, the Americans With Disabilities
Act, the Age Discrimination in Employment Act of 1967, the Older Workers Benefit
Protection Act, and any other federal, state or local statute, regulation,
ordinance or common law creating employment-related causes of action, and all
claims related to or arising out of my employment or the termination of my
employment with Accelerize. This General Release of Claims does not apply to (1)
any claims that arise after I sign this General Release of Claims or (2) any
claims which may not be waived or released as a matter of law.

 

I agree that I will indemnify and hold harmless any Released Parties for any
cost or expense suffered by such party in connection with any demand, claim or
legal action which I may file with regard to any subject matter within the scope
of this General Release of Claims. This remedy shall be in addition to and not
in lieu of any other remedy to which any Released Party may be entitled under
applicable law.

 

I agree to keep strictly confidential, not to make public and not to disclose to
anyone in any manner the fact or terms of this General Release of Claims.

 

Accelerize has informed me that in connection with this General Release I have
the right to, and should consult with an attorney of my choosing, and that I
have twenty-one (21) days after receiving this General Release of Claims to
decide whether or not to sign it. In addition, I have seven (7) days after
signing this General Release of Claims to revoke my signature before it becomes
effective. If I wish to revoke my signature, I should do so in writing addressed
and delivered to Damon Stein, the General Counsel of Accelerize before the end
of the seven-day revocation period.

 

This release is intended to operate as a contract under seal and shall be
governed by and construed in accordance with the laws of the State of
California. I agree that all disputes arising under or out of this General
Release shall be brought exclusively in courts of competent jurisdiction within
the State of California and I hereby consent to jurisdiction in such courts with
respect to all matters arising out of or related to this General Release of
Claims.

 

 

________________________________     Dated: ______________, ___

 

Agreed and Acknowledged,

 

Accelerize New Media, Inc.

 

 

By: ______________________________________

 

Name:

 

Title:

 

 